Citation Nr: 1102795	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition of the 
feet, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a neurological 
disorder, claimed as a hand tremor, including as secondary to 
herbicide exposure.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 
1969 to April 1972, including a tour in Vietnam from July 1971 to 
April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which denied 
claims for service connection for jungle rot of the right foot, 
bilateral hearing loss, tinnitus, a neurological condition, and 
hypertension.

Although, response, he filed a Notice of Disagreement (NOD) as to 
the denial of his claims for service connection for bilateral 
hearing loss and tinnitus, the Veteran did not include these 
claims in his March 2009 Substantive Appeal (VA Form 9) but, 
instead, indicated he no longer wished to continue his appeal of 
these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2010).  See also 38 C.F.R. § 20.204.  
So these claims for service connection for bilateral hearing loss 
and tinnitus are not before the Board in this appeal, only the 
remaining claims regarding the feet, neurological disorder, and 
hypertension.

Because, however, they require further development, the Board is 
remanding the claims for service connection for a skin condition 
of the feet and neurological disorder to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  Whereas the Board is 
going ahead and deciding the claim for service connection 
for hypertension.




FINDING OF FACT

There is no competent and credible evidence confirming the 
Veteran has hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by his military 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2008, 
prior to initially adjudicating his claim in April 2008, so in 
the preferred sequence.  The letter informed him of the evidence 
required to establish his claim for service connection and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  The letter also complied with Dingess, as it apprised 
him additionally of the downstream disability rating and 
effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his service treatment records 
(STRs) and VA treatment records.  The RO also requested treatment 
records from St. Mary's Health Center in May 2009 and May 2010, 
but unfortunately there was no response.  The Veteran was 
notified in the October 2010 SSOC that the RO was unable to 
obtain these records and apprised of the efforts to obtain them.  
38 C.F.R. § 3.159(c)(1), (e)(1).  There are no obtainable records 
pertaining to his claim that remain outstanding.  

The Board also finds that a VA examination is not necessary to 
determine whether the Veteran has hypertension related to his 
military service, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
According to the holding in McLendon, VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).



Here, though, none of the Veteran's service treatment records 
makes any reference to hypertension, either in the way of 
relevant subjective complaints or objective clinical findings 
such as persistently elevated blood pressure readings or a 
pertinent diagnosis.  Indeed, he also has not submitted or 
identified the existence of any 
post-service evidence that is obtainable and shows he has this 
required diagnosis.  This diagnosis is predicated on persistently 
elevated blood pressure, so there is an objective (rather than 
just subjective) measure for determining whether the Veteran has 
this claimed condition.  In other words, it is based on objective 
data, not just his unsubstantiated lay allegation.  According to 
VA regulation, hypertension is defined as diastolic blood 
pressure that is predominantly 90 millimeters (mm.) or greater, 
and isolated systolic hypertension is defined as systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, Note (1) (2010).  So absent 
proof the Veteran at least has this condition, much less 
associated with his military service, VA is not obligated to 
schedule a VA examination to further explore this possibility.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) and Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the 
Board finds that no further development of the claim is needed to 
meet the requirements of the VCAA.

II.  Service Connection for Hypertension

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by his military service in the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Hypertension also may be presumed to have been incurred in 
service if manifest to a compensable degree of at least 10-
percent disabling within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
This presumption, however, is rebuttable by probative evidence to 
the contrary.

The minimum compensable disability rating (of 10 percent) for 
hypertension requires diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 100 
or more and requires continuous medication for control.  
38 C.F.R. § 4.104, DC 7101 (2010).

And as already explained, hypertension is defined as diastolic 
blood pressure that is predominantly 90 millimeters (mm.) or 
greater, and isolated systolic hypertension is defined as 
systolic blood pressure that is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 
4.104, DC 7101, Note (1) (2010).

In addition to these statutes and regulations, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, such as the 
dioxin in Agent Orange, unless there is affirmative evidence 
establishing that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active military, 
naval, or air service, certain specified diseases shall be 
service connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  However, hypertension is not one 
of the conditions listed as presumptively linked to Agent Orange 
exposure.

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements to link any current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).



But intrinsic to a claim for service connection, and indeed 
perhaps the most fundamental requirement, is that the Veteran 
must first establish he has the claimed condition or disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In Brammer 
v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of a current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

Here, though, the only evidence suggesting the Veteran has 
hypertension is his unsubstantiated lay statements, which, for 
the reasons already discussed, are insufficient to establish he 
has this claimed condition because it is determined by objective, 
rather than subjective, means.  He has not submitted any 
supporting medical records confirming this diagnosis.  
Additionally, there is no evidence of hypertension or elevated 
blood pressure readings (much less repeated elevated blood 
pressure readings) in his STRs.  And as his STRs show no relevant 
complaints, treatment, diagnosis or findings of hypertension, 
these records provide evidence against his claim that he had it 
while in the military.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  There equally is no such indication of the condition's 
presence, certainly not to the required degree of at least 10-
percent disabling, within one year of his discharge in April 1972 
(so meaning by April 1973) to warrant presuming it was incurred 
in service.



Without competent evidence of a medical diagnosis of 
hypertension, the Veteran's claim for service connection for 
hypertension cannot be granted because, again, there is no 
current disability to attribute to his military service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And because, for these reasons and bases, the preponderance of 
the evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 C.F.R. § 3.102


ORDER

The claim for service connection for hypertension is denied.


REMAND

The Veteran is additionally requesting service connection for a 
skin disorder involving his feet and for a neurological disorder 
involving a hand tremor, which he claims originated during or as 
a consequence of his tour in Vietnam.  These claims require 
further development, however, and specifically, medical nexus 
opinions regarding the etiology of these conditions.

As mentioned, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. 
§ 3.159(c)(4). 

When determining whether a VA examination is required under 
38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

The Veteran had a tour in Vietnam from July 1971 to April 1972.  
He says that during his service he developed a rash on his feet 
and a hand tremor.  He also claims to have continually 
experienced these conditions and their associated symptoms since 
service.  And he is competent to make this proclamation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board 
will have the ultimate responsibility of determining whether his 
lay testimony concerning this is also credible so as to, in turn, 
have probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

But in the meantime, the Board does not have a definitive 
diagnosis or confirmed etiology as to either of these conditions, 
including especially in terms of whether they date back to or are 
attributable to the Veteran's military service as he is alleging.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for any and all 
necessary VA medical examinations to 
determine the appropriate diagnoses and 
etiology of his skin disorder affecting his 
feet and neurological disorder involving a 
trembling hand.  

The examiner especially needs to indicate the 
likelihood (very likely, as likely as not, or 
unlikely) that any currently diagnosed skin 
disorder affecting the feet or neurological 
disorder involving a hand tremor either:  (1) 
initially manifested during the Veteran's 
military service from October 1969 to April 
1972; (2) in the case of the neurological 
disorder, alternatively manifested within the 
one-year presumptive period following his 
discharge from service, i.e., so prior to 
April 1973; (3) is the result of herbicide 
exposure in Vietnam; or (4) is otherwise 
related or attributable to his service, 
including any injury he may have sustained.

To assist in making these important 
determinations, the designated examiner must 
review the claims file, including a complete 
copy of this remand, for the Veteran's 
pertinent medical and other history.  

The term "as likely as not" 
(at least 50 percent probable) does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this medical examination, without 
good cause, may have adverse consequences on 
these pending claims.

2.  Then readjudicate these claims for 
service connection for a skin disorder of the 
feet and for a neurological disorder 
involving a hand tremor in light of the 
additional evidence.  If these claims are not 
granted to the Veteran's satisfaction, send 
him and his representative a SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


